
	

113 HR 2197 : York River Wild and Scenic River Study Act of 2014
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 2197
		IN THE SENATE OF THE UNITED STATES
		March 5, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Wild and Scenic Rivers Act to designate segments of the York River and associated
			 tributaries for study for potential inclusion in the National Wild and
			 Scenic Rivers System.
	
	
		1.Short titleThis Act may be cited as the York River Wild and Scenic River Study Act of 2014.
		2.Designation for studySection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following:
			
				(_)York River, Maine
					(A)The York River that flows 11.25 miles from its headwaters at York Pond to the mouth of the river at
			 York Harbor, and all associated tributaries.
					(B)The study conducted under this paragraph shall—
						(i)determine the effect of the designation on—
							(I)existing commercial and recreational activities, such as hunting, fishing, trapping, recreational
			 shooting, motor boat use, bridge construction;
							(II)the authorization, construction, operation, maintenance, or improvement of energy production and
			 transmission infrastructure; and
							(III)the authority of State and local governments to manage those activities; and
							(ii)identify—
							(I)all authorities that will authorize or require the Secretary to influence local land use decisions
			 (such as zoning) or place restrictions on non-Federal land if designated
			 under this Act;
							(II)all authorities that the Secretary may use to condemn property; and
							(III)all private property located in the area studied under this paragraph..
		3.Study and reportSection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end the following:
			
				(_)York River, MaineThe study of the York River, Maine, named in paragraph (_) of subsection (a) shall be completed by
			 the Secretary of the Interior and the report thereon submitted to Congress
			 not later than 3 years after the date on which funds are made available to
			 carry out this paragraph..
		Passed the House of Representatives March 4, 2014.Karen L. Haas,Clerk
